Exhibit 10.3

 

Amendment to Award Number: 2014-14-0422

 

SMART & FINAL STORES, INC.

 

AMENDMENT TO

 

NON-QUALIFIED STOCK OPTION AGREEMENT
PURSUANT TO THE
SMART & FINAL STORES, INC.
2014 STOCK INCENTIVE PLAN

 

Preliminary Statement

 

The terms of the Non-Qualified Stock Option Agreement (designated as Award
Number 2014-14-0422), dated as of September 23, 2014, evidencing an option (the
“Option”) granted to David G. Hirz (“Participant”) to purchase 555,556 shares of
Common Stock of Smart & Final Stores, Inc. (the “Company”), at a price per share
of $12.00 (the “Agreement”), is hereby amended by this amendment (“Amendment”)
effective July 20, 2016.

 

1.                                      Section 3(b) of the Agreement shall be
deleted in its entirety and replaced with the following:

 

(b)                                 Termination without Cause or for Good
Reason.

 

(i)                                     If the Participant’s Termination is by
involuntary termination without Cause, resignation for Good Reason or Retirement
(each as defined in the employment agreement between the Participant and the
Company) prior to a Change in Control the Option shall vest and become
exercisable on the date of such Termination with respect to the greater of:

 

(A)                               A percentage of the shares of Common Stock
subject to the Option that are unvested on the date of Termination equal to a
fraction, the numerator of which is the number of complete years the Participant
remained continuously and actively employed since the Grant Date, and the
denominator of which is five; and

 

(B)                               The portion of the Option that would have
vested if the Participant had remained continuously and actively employed until
the date two years after the date of such Termination per the vesting schedule
provided in Section 3(a).

 

Such vesting shall be in addition to any shares of Common Stock vested in
accordance with Section 3(a).

 

(ii)                                  To the extent the Option is vested and
exercisable on the date of the Participant’s Termination as described in
Sections 3(b)(i) or 3(c)(iii), the Option may be exercised by the Participant at
any time within a period beginning on the date of such Termination and ending on
the earlier of (A) two

 

--------------------------------------------------------------------------------


 

years after the date of such Termination, and (B) the Expiration Date. To the
extent that any portion of the Option vests and becomes exercisable following
the date of the Participant’s Termination pursuant to Section 3(c)(iii), such
portion of the Option may be exercised by the Participant at any time within a
period beginning on the date of the applicable Change in Control and ending on
the earlier of (A) two years after the date of such Change in Control, and
(B) the Expiration Date.

 

2.                                      Section 3(d) of the Agreement shall be
deleted in its entirety and replaced with the following:

 

(d)                                 Unvested Options.  Any portion of the Option
that is not vested as of the date of the Participant’s Termination for any
reason (or, if a Change in Control occurs within 60 days following the date of
the Participant’s Termination, the date of a Change in Control) shall terminate
and expire on the 60th day following the date of Termination.

 

3.                                      Section 6 of the Agreement shall be
deleted in its entirety and replaced with the following:

 

6.                                      Termination and Change in Control. 
Except as set forth in Sections 3(b), 3(c) and 3(d), the provisions in the Plan
regarding Termination and Change in Control shall apply to the Option.

 

4.                                      Except as expressly modified by this
Amendment, the Agreements shall continue to be and remain in full force and
effect in accordance with its terms.

 

5.                                      Capitalized terms used but not defined
herein have the meaning ascribed to them in the applicable Agreement.

 

 

 

SMART & FINAL STORES, INC.

 

 

 

 

 

By:

/s/ Richard N. Phegley

 

Name:

Richard N. Phegley

 

Title:

Senior Vice President and Chief Financial Officer

 

2

--------------------------------------------------------------------------------